DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Applicant’s Amendment and Remarks filed on 10 October 2022. 
Claims 21-46 and 48-50 are pending in this application. Claim 47 was cancelled.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-44 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 21:
In line 17, it recites the phrase “the trigger”. However, prior to this phrase at line 7, it recites “at least one trigger”. Thus, it is unclear whether the second recitation of “the trigger” is the same or different from the first recitation of “at least one trigger”. If they are the same, same name should be used.

As per claim 34:
In lines 14-15, it recites the phrase “the at least portion of the resources”. However, prior to this phrase at lines 10-11, it recites “the at least a portion of the resource”. Thus, it is unclear whether the second recitation of “the at least portion of the resources” is the same or different from the first recitation of “the at least a portion of the resource”. If they are the same, same name should be used.

As per claims 22-33 and 35-44:
They are method claims that depends on claims 21 and 34 respectively above. Therefore, they have same deficiencies as claims 21 and 34 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 27 and 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US Patent 6,003,061) in view of Becka et al. (US Pub. 2003/0074090 A1) and further in view of Samu et al (US Patent. 6,405,212 B1).
	Jones and Becka were cited in the previous Office Action.

As per claim 21, Jones teaches the invention substantially as claimed including A method of operating a compute environment comprising a plurality of resources (Jones, Fig. 8, 104 computing systems (as whole as compute environment including plurality of resources, computer system 104); Col 5, lines 9-10, reserve resources and ensure predictable performance, lines 40-41, amount of a resource, if any, is reserved for use by the activity), the method comprising: 
causing, using at least one of a computerized workload manager process or a computerized scheduler process, at least a portion of the plurality of resources to be put into a reserved state (Jones, Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources (as causing based on receiving the request); Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner; Col 5, lines 38-45,  A "resource planner" is a program (as at least one of a computerized workload manager process or a computerized scheduler process) that arbitrates access to the resources of a machine amongst different activities. The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity), the reserved state associated with at least one compute job to be processed by the compute environment (Jones, Abstract, Lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity (as compute job) is associated with a single distinct executing program or application. For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity (as resource reserved (as reserved state) for the activity (as compute job) to be processed); also see Col 9, lines 28-29, present commitments of specified amounts of the resource over specified periods of time); 
determine at least one trigger for the at least one compute job (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as determine at least one trigger (i.e., triggering events) for the at least one compute job/activity); and 
firing the at least one trigger (Jones, Fig. 7A, step 86; Col 16, lines 8-9, A number of different events may trigger such renegotiation, lines 14-16, Initially, the activity resource needs change enough to warrant renegotiation (as firing the trigger) (step 86 in FIG. 7A)); 
wherein: the compute environment is modified by at least one action that is initiated when the at least one trigger is fired (Jones, Fig. 8, step 88; Col 16, lines 14-16, Initially, the activity resource needs change enough to warrant renegotiation (step 86 in FIG. 7A). The activity then contacts the resource planner to request renegotiation change the activity's resource reservations (step 88 in FIG. 7A) (as modifying compute environment (i.e., change resource reservations) by the renegotiation (as at least one action) when trigger is fired (i.e., activity resource needs change enough to warrant)); 
the at least one job utilizes the at least portion of the plurality of resources put into the reserved state during processing of the at least one compute job (Jones, Fig. 23, 2331 perform service; Col 33, lines 23-27, scheduling execution of the threads of the selected activity using both the reservation for the processor resource granted by the resource planner and the scheduling constraints specified for the threads in the selected activity).

Jones fails to specifically teach when determine the trigger for the compute job, it is attaching at least one trigger to the at least one compute job, when firing the at least one trigger, it is based at least on at least one trigger attribute, the at least one trigger comprises at least one variable, the at least one variable enabling dynamic modification of the at least one trigger; and the trigger is associated with a particular user or particular group.

However, Becka teaches when determine the trigger for the compute job, it is attaching at least one trigger to the at least one compute job (Becka, [0043] lines 2-5, the rule has appropriate triggers defined for a specific event source type. For example, the rule may be defined with appropriate triggers for a task activity object; [0070] lines 1-6, User interface screen portion 420 includes a Rules folder. The Rules folder includes a listing of four rules that have been generated. A rule within the Rule folder of user interface screen portion 420 may be bound to a task (as attaching) or other suitable system object) by dragging the particular rule icon to the particular task); also see [0038] lines 1-4, triggers can be grouped together in a trigger set. A trigger set can have a "type" that indicates that the trigger set contains triggers that only apply to a single system object type). and 
when firing the at least one trigger, it is based at least on at least one trigger attribute (Becka, [0031] lines 2-4, The attribute change trigger would specify an attribute (as trigger attribute) that is selected from a list of valid system object attribute; [0040] lines 2-8, An attribute trigger can be defined by specifying the name of a system object attribute. Thus, an activity object attribute change trigger could specify an activity object attribute, such as the due date. Thus, if the due date attribute for the associated activity object (i.e., the event source) changes, the trigger would match; also see [0043] lines 6-9, When the particular event source actually produces an event and the event matches the trigger, then the system object for the event source becomes the event context for the rule).
the at least one trigger comprises at least one variable (Becka, [0041] lines 1-6, Timer triggers, on the other hand, indicate that the condition is to be evaluated when a timer expires. The user can set the desired timer expiration to an explicit value or to be based on one of the event source's date/time fields. Timer triggers may therefore contain some additional information to determine the desired timer expiration value (as at least one variable); and 
the trigger is associated with a particular user or particular group (Becka, [0038] lines 1-8, triggers can be grouped together in a trigger set. A trigger set can have a "type" that indicates that the trigger set contains triggers that only apply to a single system object type (as particular group). In other words, the set of potential triggers for a container object is different from the set of potential triggers for an activity object. Thus, a trigger set of a folder type would include only triggers suitable for a folder object).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Becka because Becka’s teaching of attaching the trigger to the tasks and trigger attributes would have provided Jones’s system with the advantage and capability to allow the system to easily manage the different triggering events based on the different trigger attributes in order to improve the system performance and efficiency.

	Both Jones and Becka fail to specifically teach the at least one variable enabling dynamic modification of the at least one trigger.

	However, Samu teaches the at least one variable enabling dynamic modification of the at least one trigger (Samu, Col 15, lines 6-16, Cascaded triggers are used to catch an unauthorized person attempting to log on as a valid user. One database scope trigger is set for each ERROR with a condition that tests whether the error attribute indicates a login error. If so, a table indicating user name, location and time is updated. A second trigger fires on the updating of that table with the condition that the number of entries is greater than a threshold. The action of this second trigger is some remedial action, such as notifying a database administrator of the attempted unauthorized entry; also see Fig. 8, Trigger 1, 811 condition/action (as including variable);  [Examiner noted: the database scope trigger including a condition that whether the error attribute indicates a login error, once the number of entries is greater than a threshold, take an action (i.e., second trigger) (as variable enabling dynamic modification of the at least one trigger), see specs [0084] “the trigger also has a variable it sets to cascade other triggers by setting variables that cause other triggers to fire…a cascade of triggers may fire based on various modified and set parameter from one trigger to the next”).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Becka with Samu because Samu’s teaching of cascaded triggers that including a condition variable which will cause other triggers to fire would have provided Jones and Becka’s system with the advantage and capability to allow the system to fast response when potential errors (i.e., unauthorized login) are detected which improving the system security and efficiency.

As per claim 22, Jones, Becka and Samu teach the invention according to claim 21 above. Jones further teaches wherein: 3the causing the at least a portion of the plurality of resources to be put into a reserved state occurs prior to the processing of the at least one compute job; and the processing of the compute job comprises processing the compute job using the compute environment after it has been modified by the at least one action (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources; Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted (as put in a reserved state) to the activity; Fig. 6A, 78 are resource available, No, to 80 Are any lower importance actives using? Yes to 82, steal from lowest importance activity and grant resources (as processing of the one or more workload items to be commenced after one or more modifications have been implemented); also see Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A)).

As per claim 23, Jones, Becka and Samu teach the invention according to claim 22 above. Jones further teaches wherein the modification of the compute environment by the at least one action comprises modification to the at least portion of the plurality of resources put into a reserved state (Jones, Fig. 6A, 78 are resource available, No, to 80 Are any lower importance actives using? Yes to 82, steal from lowest importance activity and grant resources; also see Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A); Col 15, lines 14-19, If lower importance activities are using sought resources that have been requested by the higher importance requesting activity, these resources are reassigned to be granted to the higher importance requesting activity in order to completely satisfy the resource reservation request (as modification to the at least portion of the plurality of resources put into a reserved state)).

As per claim 27, Jones, Becka and Samu teach the invention according to claim 21 above. Jones further teaches wherein the at least one action comprises performance of an internetwork access operation, the internetwork in data communication with the compute environment (Jones, Fig. 8, computer systems are communicated with each other; Col 16, lines 58-Col 17, line 3, A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (step 98 in FIG. 7C). The resource provider then contacts the resource planner to inform the resource planner of the persistent overload condition (step 100 in FIG. 7C). The resource planner may inform an activity that it has consistently overused a resource and initiate a renegotiation by calling the OnOverload() method of the activity. The renegotiation process is subsequently performed (step 102 in FIG. 7C); Col 17, lines 4-15, The above-described examples have dealt with instances where activities request local resources. The preferred embodiment of the present invention also enables activities to request remote resources. (as internetwork access operation) This capability is in large part realized by maintaining separate but cooperating resource planners on each computer system within a distributed environment. For example, as shown in FIG. 8, each of the computer systems 104 in the illustrated distributed environment includes its own resource planner 106 that is responsible for managing the resources that are local to the computer systems 104).

As per claim 30, Jones, Becka and Samu teach the invention according to claim 21 above. Becka further teaches causing creation of at least one software object which comprises at least a portion of the at least one trigger, the at least one software object created responsive to a user input via a graphical user interface (GUI) of a computer software process (Becka, Fig. 3, 300 GUI; Fig. 4; [0014] lines 1-2, FIG. 3 is an embodiment of a rule definition user interface screen. [0015] lines 1-2,  FIG. 4 is an embodiment of a user interface that enables binding of rules to other system objects; [0043] lines 1-9, rules (as software object) are constructed so that the rule contains a potential context. In other words, the rule has appropriate triggers defined for a specific event source type. For example, the rule may be defined with appropriate triggers for a task activity object. Rules are then associated with a particular event source. When the particular event source actually produces an event and the event matches the trigger, then the system object for the event source becomes the event context for the rule; [0044] lines 1-6, the trigger framework supports listening for changes in a single type of event source and reacts to events from a single event source at a time. In this framework, a user can create a rule that may be bound to multiple event sources of a particular event source type) and 
5causing association of the at least one software object with the at least one compute job (Becka, Fig. 4; [0044] lines 1-6, the trigger framework supports listening for changes in a single type of event source and reacts to events from a single event source at a time. In this framework, a user can create a rule that may be bound to multiple event sources of a particular event source type; [0070] lines 1-6,  User interface screen portion 420 includes a Rules folder. The Rules folder includes a listing of four rules that have been generated. A rule within the Rule folder of user interface screen portion 420 may be bound to a task or other suitable system object) by dragging the particular rule icon to the particular task).

As per claim 31, Jones, Becka and Samu teach the invention according to claim 21 above. Becka further teach wherein the at least one trigger is further configured to cause the at least one action only after expiry of a prescribed time period (Becka, [0030] lines 2-6, Possible triggers include a system object attribute change trigger, a system object association change trigger, a timer expiration trigger; [0033] lines 1-3, A timer expiration trigger allows the user to add a time driven event to any event source with which the rule is bound; [0034] lines 1-11, Various timer expiration triggers such as an attribute-based timer and an independent timer can be defined. Attribute-based timers can be based on a time/date attribute of the event source (e.g., due date). Independent timers, on the other hand, are based on a timeout value that is entered at the time the timer expiration trigger is being created or updated. The timeout value can be independent of any event source. Independent timers may also be periodic. Independent timers can be absolute in that the date and time of expiration is fixed (e.g., Nov. 26, 2001 at 12 PM), or can be relative to the time of binding (e.g., in 3 days)).


Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Becka and Samu, as applied to claim 21 above, and further in view of Miwa (US Pub. 2003/0051127 A1).
Miwa was cited in the previous Office Action.

As per claim 24, Jones, Becka and Samu teach the invention according to claim 21 above. Jones further teaches wherein: the compute environment comprises a plurality of compute nodes (Jones, Fig. 8, 104 computing systems (as nodes);
the modification of the compute environment by the at least one action comprises causing performance of an operating system (OS) setup process for one or more of the plurality of compute node (Jones, Col 7, lines 50-51, The operating system 18 also includes support for creating a resource planner 24; Col 9, lines 31-32, The operating system 18 may provide support for an activity to readily determine its resource requirements for system operations that are available in the operating system application program interface (API) set; Fig. 10, 1031, OS,, including scheduler; Fig. 24, 2431 OS; Col 11, lines 61-65, the preferred embodiment also provides a mechanism for a resource to make known when a persistent overload condition exists. The resource provider may fail operations that exceed reservations. The resource planner may then force a renegotiation of resource reservations to more equitably distribute resource allocation (as causing performance of an operating system (OS) setup process for one or more of the plurality of compute node). In other words, enforcement is voluntary but safety mechanisms are provided to help ensure good behavior).

Jones, Becka and Samu fail to specifically teach performing at least one monitoring process of the one or more of the plurality of compute nodes to determine whether the OS setup process was successfully completed.

However, Miwa teaches performing at least one monitoring process of the one or more of the plurality of compute nodes to determine whether the OS setup process was successfully completed (Miwa, Claim 7, loading of said operating system from said first storage device has not successfully completed before said pre-determined period of time has elapsed, then re-initiating said loading of said operating system from said first storage device before attempting said loading of said copy of said operating system from said second storage device (as mentoring based on the pre-determined period of time to determining whether the OS setup process was successfully completed).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Becka and Samu with Miwa because Miwa’s teaching of monitoring the pre-determined time to determining whether the OS loading (as setup) is successful would have provided Jones, Becka and Samu’s system with the advantage and capability to allow the system to improving the determination accuracy which preventing potential system problems due to the OS loading in order to improving the system performance.


Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Becka and Samu, as applied to claim 21 above, and further in view of Davis et al. (US Pub. 2003/0135509 A1).
Davis was cited in the previous Office Action.

As per claim 25, Jones, Becka and Samu teach the invention according to claim 21 above. Jones, Becka and Samu fail to specifically teach receiving a request for processing the job, the receiving the request comprising receiving at least one configuration file via at least one of (i) the computerized resource manager process, or (ii) the computerized scheduler process.

However, Davis teaches receiving a request for processing the job, the receiving the request comprising receiving at least one configuration file via at least one of (i) the computerized resource manager process, or (ii) the computerized scheduler process (Davis, Abstract, lines 1-4, An application deployment model for enterprise applications enables such applications to be deployed to and executed from a globally distributed computing platform; Fig. 8, request; [0076] lines 1-10, When an edge server receives a request from a client, preferably it first matches the request with an appropriate customer configuration file. The configuration file may be delivered to the edge servers via any convenient mechanism, such as a CDN metadata transmission system as illustrated in FIG. 1. Of course, any convenient technique for providing the customer configuration data to the edge servers can be used. If the customer configuration associates Java processing with the request, the Java processor is engaged as has been described).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Becka and Samu with Davis because Davis’s teaching of receiving the customer configuration files would have provided Jones, Becka and Samu’s system with the advantage and capability to allow the user to customizing the request for job processing which improving the system efficiency.


Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Becka and Samu, as applied to claim 21 above, and further in view of Qiu et al. (US Pub. 2009/0094380 A1).
Qiu was cited in the previous Office Action.

As per claim 26, Jones, Becka and Samu teach the invention according to claim 21 above. Jones further teaches causing at least a portion of the plurality of resources to be put into a reserved state comprises causing resources necessary to meet the at least one requirement to be put in the reserved state (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources; Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted (as put in a reserved state) to the activity; Fig. 6A, 78 are resource available, No, to 80 Are any lower importance actives using? Yes to 82, steal from lowest importance activity and grant resources; Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A)).

Jones, Becka and Samu fail to specifically teach receiving a request for processing the job, the receiving the request comprising receiving a request comprising at least one QoS (quality of service) requirement; and when causing at least a portion of the plurality of resources to be put into a reserved state comprises causing resources necessary to meet the at least one QoS requirement.

However, Qiu teaches receiving a request for processing the job, the receiving the request comprising receiving a request comprising at least one QoS (quality of service) requirement; and when causing at least a portion of the plurality of resources to be put into a reserved state comprises causing resources necessary to meet the at least one QoS requirement (Qiu, [0132] lines 1-4, A read/write request on a particular virtual block will result in a read/write operation on the corresponding physical block at the local buffer if the sector is available; [0151] lines 1-8, Since the storage at the cache storage servers is shared, based on the QoS requirement associated with each request/class, some initial storage usage upper boundary will be set. Within the boundary, storage will be provided by listening to the BALLOC operation to the permenant storage server. Beyond that boundary, the LRU (least recently used) replacement is employed for each client. The QoS requirement will be monitored based on the history recorded, more storage will be allocated if the service requirement cannot be met (as allocating the resources necessary to meet the at least one QoS requirement).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Becka and Samu with Qiu because Qiu’s teaching of the QOS requirement associated with the request would have provided Jones, Becka and Samu’s system with the advantage and capability to allow the system to easily determining different requirement for the jobs/requests which improving the system efficiency and performance. 


Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Becka and Samu, as applied to claim 21 above, and further in view of Lee (US Pub. 2004/0158637 A1).
Lee was cited in the previous Office Action.

As per claim 28, Jones, Becka and Samu teach the invention according to claim 21 above. Jones, Becka and Samu fail to specifically teach wherein the at least one action comprises performance of a database update operation.

However, Lee teaches wherein the at least one action comprises performance of a database update operation (Lee, [0037], A manager 103 can track performance of each service program 102 through an agent 101 and can use the performance information to update a performance database 104 (step 304)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Becka and Samu with Lee because Lee’s teaching of updating the performance database would have provided Jones, Becka and Samu’s system with the advantage and capability to allow the system to updating the databased which improving the task processing efficiency.


Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Becka and Samu, as applied to claim 21 above, and further in view of Blumenau (US Patent. 6,032,224).
Blumenau was cited in the previous Office Action.

As per claim 29, Jones, Becka and Samu teach the invention according to claim 21 above. Jones, Becka and Samu fail to specifically teach wherein the at least one action comprises performance of both (i) a data storage system access operation, and (ii) a transfer operation which transfers data accessed from the storage system to a local file or storage system in data communication with at least one compute node of the compute environment.

However, Blumenau teaches wherein the at least one action comprises performance of both (i) a data storage system access operation, and (ii) a transfer operation which transfers data accessed from the storage system to a local file or storage system in data communication with at least one compute node of the compute environment (Blumenau, Abstract, lines 10-14, the hierarchical performance driver monitoring the rates of access of blocks of data stored on the data storage devices and transferring blocks of data accessed infrequently from a faster data storage device to a slower data storage device; Col 4, lines 30-36, Remote storage access system 30 and hierarchical performance driver 34 can communicate with each other (as transfers data accessed from the storage system to a local file or storage system), in a Unix operating system environment, via IOCTL messages, which have the following format: (operation, address given buffer, optional arguments). When first started up, remote storage access system 30 makes an IOCTL call to hierarchical performance driver 34; there would initially not be a return of the call, because there would not be any requests to process).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Becka and Samu with Blumenau because Blumenau’s teaching of data storage accessing and transferring operation would have provided Jones, Becka and Samu’s system with the advantage and capability to allow the system to transferring the data to a higher performance storage which improving the system performance and efficiency. 

Claims 32 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Becka and Samu, as applied to claims 31 and 21 respectively above, and further in view of Bozak et al. (US Patent. 7,568,199 B2).
Bozak was cited in the previous Office Action.

As per claim 32, Jones, Becka and Samu teach the invention according to claim 31 above. Jones, Becka and Samu fail to specifically teach wherein the prescribed time period includes a time period measured from when the at least portion of the plurality of resources are put in the reserved state.

	However, Bozak teaches wherein the prescribed time period includes a time period measured from when the at least portion of the plurality of resources are put in the reserved state (Bozak, Col 12, lines 59-66, Claim 1, waiting a predetermined time period for the identified computational resource to begin computing the first task after the requested reservation is successful and the identified computational resource is reserved (as period measured from when the at least portion of the plurality of resources are put in the reserved state).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Becka and Samu with Bozak because Bozak’s teaching of using the predetermined time period for identifying whether the computation was started would have provided Jones, Becka and Samu’s system with the advantage and capability to allow the system to easily determining the operations process with the reserved resources which improving the system performance and efficiency.

As per claim 33, Jones, Becka and Samu teach the invention according to claim 21 above. Becka further teaches wherein: the at least one trigger further comprises a timeout value associated therewith (Becka, [0033] lines 1-3, A timer expiration trigger allows the user to add a time driven event to any event source with which the rule is bound; [0034] lines 1-11, Various timer expiration triggers such as an attribute-based timer and an independent timer can be defined. Attribute-based timers can be based on a time/date attribute of the event source (e.g., due date). Independent timers, on the other hand, are based on a timeout value that is entered at the time the timer expiration trigger is being created or updated. The timeout value can be independent of any event source. Independent timers may also be periodic. Independent timers can be absolute in that the date and time of expiration is fixed (e.g., Nov. 26, 2001 at 12 PM), or can be relative to the time of binding (e.g., in 3 days)).

Jones, Becka and Samu fail to specifically teach using the timeout value at least to determine whether the at least one action has completed successfully.

However, Bozak teaches using the timeout value at least to determine whether the at least one action has completed successfully (Bozak, Col 12, lines 59-66, Claim 1, waiting a predetermined time period for the identified computational resource to begin computing the first task after the requested reservation is successful and the identified computational resource is reserved; freeing the reserved computational resource for subsequent reservation for computing a second task if the predetermined time period expires and the reserved computational resource has not begun computing the first task).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Becka and Samu with Bozak because Bozak’s teaching of using the predetermined time period for identifying whether the computation was started would have provided Jones, Becka and Samu’s system with the advantage and capability to allow the system to easily determining the operations process with the reserved resources which improving the system performance and efficiency.


Claims 34 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US Patent 6,003,061) in view of Becka et al. (US Pub. 2003/0074090 A1) and further in view of Kaminsky et al. (US Patent. 7,657,779 B2).
	Jones and Becka were cited in the previous Office Action.

As per claim 34, Jones teaches the invention substantially as claimed including A method of operating a compute environment comprising a plurality of compute nodes under common administrative control (Jones, Fig. 8, 104 computing systems (as compute nodes of compute environment); Fig. 24, 2400; Col 4, lines 60-62, The resource management mechanism (as common administrative control) utilizes dynamic feedback to adapt to changing resource availability and resource requirements; Col 16, lines 8-11 A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation), the method comprising: 
receiving a request for processing one or more workload items (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner); 
causing resources of the compute environment to be put in a reserved state to support processing of at least one of the one or more workload items (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources; Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted (as put in a reserved state) to the activity; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources; also see Fig. 25, 2511, 2532 and 2533); 
determine one or more triggers cause initiation of configuration of at least a portion of the resources in support of processing the workload (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation (as initiation of configuration of at least a portion of the resources). FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as determine at least one trigger (i.e., triggering events) for the at least one compute job/activity)); 
6triggering at least one of the one or more triggers based at least on an occurrence of a prescribed condition, the triggering causing the initiation of the configuration of the at least portion of the resources (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; also see Col 16, lines 58-64, A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload (as an occurrence of a prescribed condition). FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted (as initiation of the configuration of the at least portion of the resources) to the activity); 
monitoring one or more events after causing the initiation of the configuration (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback after causing the initiation of the configuration, since this is dynamic feedback (i.e., keep monitoring) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation).

Jones fails to specifically teach causing creation of one or more triggers adapted to [job].

However, Becka teaches causing creation of one or more triggers adapted to [job] (Becka, [0034] lines 6-7, the timer expiration trigger is being created; [0043] lines 2-5, the rule has appropriate triggers defined for a specific event source type. For example, the rule may be defined with appropriate triggers for a task activity object; [0070] lines 1-6,  User interface screen portion 420 includes a Rules folder. The Rules folder includes a listing of four rules that have been generated. A rule within the Rule folder of user interface screen portion 420 may be bound to a task (as adapted) or other suitable system object) by dragging the particular rule icon to the particular task); also see [0038] lines 1-4, triggers can be grouped together in a trigger set. A trigger set can have a "type" that indicates that the trigger set contains triggers that only apply to a single system object type).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Becka because Becka’s teaching of attaching the trigger to the tasks and trigger attributes would have provided Jones’s system with the advantage and capability to allow the system to easily manage the different triggering events based on the different trigger attributes in order to improve the system performance and efficiency.

Both Jones and Becka fail to specifically teach based at least on the monitored one or more events, causing retry of the initiation of the configuration of the at least portion of the resources.

However, Kaminsky teaches based at least on the monitored one or more events, causing retry of the initiation of the configuration of the at least portion of the resources (Kaminsky, Fig. 1, 190B retry; Col 7, lines 14-30, Claim 10, client-assisted failure detection logic coupled to said resource director to determine an occurrence of a failure in said assigned first one of said servers (as based at least on the monitored one or more events)…wherein responsive to determining the occurrence of the failure in said assigned first one of said server, assigning a second one of said servers to process a retry request received from said clients, the assigned second one of said servers different than the assigned first one of said servers server having said failure, and said failure detection logic identifying an indicator associated with said retry request, said indicator indicating said occurrence of said failure in said assigned first one of said server [Examiner noted: based at least on the monitored one or more events (i.e., failure), causing retry of the initiation/re-configuring the at least portion of the resources (i.e., retry initiation of the configuration for second server since first server failure) (as initiation of the configuration of the at least portion of the resources (resources as whole including both first and second servers)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Becka with Kaminsky because Kaminsky’s teaching of re-configuring the at least portion of the resources based on the monitored failure event would have provided Jones and Becka’s system with the advantage and capability to allow the system to re-configuring (as retry of the initiation) the resources assignment/configuration which improving the system stability and performance.

As per claim 43, Jones, Becka and Kaminsky teach the invention according to claim 34 above. Becka further teaches causing association of one or more software objects with at least one of: (i) the request for processing the one or more workload items; (ii) at least one of the one or more workload items; or (iii) an object associated with the reserved state. (Becka, Fig. 3, 300 GUI; Fig. 4; [0014] lines 1-2, FIG. 3 is an embodiment of a rule definition user interface screen. [0015] lines 1-2,  FIG. 4 is an embodiment of a user interface that enables binding of rules to other system objects; [0043] lines 1-9, rules (as software object) are constructed so that the rule contains a potential context. In other words, the rule has appropriate triggers defined for a specific event source type. For example, the rule may be defined with appropriate triggers for a task activity object. Rules are then associated with a particular event source. When the particular event source actually produces an event and the event matches the trigger, then the system object for the event source becomes the event context for the rule; [0044] lines 1-6, the trigger framework supports listening for changes in a single type of event source and reacts to events from a single event source at a time. In this framework, a user can create a rule that may be bound to multiple event sources (as at least one of the one or more workload items) of a particular event source type).


Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Becka and Kaminsky, as applied to claim 34 above, and further in view of Miwa (US Pub. 2003/0051127 A1).
Miwa was cited in the previous Office Action.

As per claim 35, Jones, Becka and Kaminsky teach the invention according to claim 34 above. Jones further teaches wherein: the causing the initiation of the configuration of the at least portion of the resources comprises causing initiation of an operating system (OS) setup process for one or more of the plurality of compute nodes (Jones, Col 7, lines 50-51, The operating system 18 also includes support for creating a resource planner 24; Col 9, lines 31-32, The operating system 18 may provide support for an activity to readily determine its resource requirements for system operations that are available in the operating system application program interface (API) set; Fig. 10, 1031, OS,, including scheduler; Fig. 24, 2431 OS; Col 11, lines 61-65, the preferred embodiment also provides a mechanism for a resource to make known when a persistent overload condition exists. The resource provider may fail operations that exceed reservations. The resource planner may then force a renegotiation of resource reservations to more equitably distribute resource allocation (as causing performance of an operating system (OS) setup process for one or more of the plurality of compute node). In other words, enforcement is voluntary but safety mechanisms are provided to help ensure good behavior).

Jones, Becka and Kaminsky fail to specifically teach monitoring of the one or more events after causing the initiation of the configuration comprises monitoring whether the OS setup process was completed.

However, Miwa teaches monitoring of the one or more events after causing the initiation of the configuration comprises monitoring whether the OS setup process was completed (Miwa, Claim 7, loading of said operating system from said first storage device has not successfully completed before said pre-determined period of time has elapsed, then re-initiating said loading of said operating system from said first storage device before attempting said loading of said copy of said operating system from said second storage device (as mentoring based on the pre-determined period of time to determining whether the OS setup process was successfully completed).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Becka and Kaminsky with Miwa because Miwa’s teaching of monitoring the pre-determined time to determining whether the OS loading (as setup) is successful would have provided Jones, Becka and Kaminsky’s system with the advantage and capability to allow the system to improving the determination accuracy which preventing potential system problems due to the OS loading in order to improving the system performance.


Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Becka and Kaminsky, as applied to claim 34 above, and further in view of Joshi et al. (US Pub. 2010/0121932 A1).
Joshi was cited in the previous Office Action.

As per claim 36, Jones, Becka and Kaminsky teach the invention according to claim 34 above. Jones teaches wherein the monitoring of the one or more events after causing the initiation of the configuration (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback after causing the initiation of the configuration, since this is dynamic feedback (i.e., keep monitoring) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation).

Jones, Becka and Kaminsky fail to specifically teach wherein monitoring comprises performance of a health check process.

However, Joshi teaches performance of a health check process (Joshi, Claim 19, arranging at said load balance switch network addresses as an ordered list in accordance with a set of performance metrics, including the health check information collected by and received from the at least one site switch).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Becka and Kaminsky with Joshi because Joshi’s teaching of performance metrices that including health check information would have provided Jones, Becka and Kaminsky’s system with the advantage and capability to allow the system to easily determining the system health during the processing in order to preventing any potential system failure which improving the system performance and efficiency.


Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Becka and Kaminsky, as applied to claim 34 above, and further in view of Davis et al. (US Pub. 2003/0135509 A1).
Davis was cited in the previous Office Action.

As per claim 37, Jones, Becka and Kaminsky teach the invention according to claim 34 above. Jones, Becka and Kaminsky fail to specifically teach receiving at least one configuration file via at least one of (i) a computerized resource manager process, or (ii) a computerized scheduler process, of the compute environment.

However, Davis teaches receiving at least one configuration file via at least one of (i) a computerized resource manager process, or (ii) a computerized scheduler process, of the compute environment (Davis, Abstract, lines 1-4, An application deployment model for enterprise applications enables such applications to be deployed to and executed from a globally distributed computing platform; Fig. 8, request; [0076] lines 1-10, When an edge server receives a request from a client, preferably it first matches the request with an appropriate customer configuration file. The configuration file may be delivered to the edge servers via any convenient mechanism, such as a CDN metadata transmission system as illustrated in FIG. 1. Of course, any convenient technique for providing the customer configuration data to the edge servers can be used. If the customer configuration associates Java processing with the request, the Java processor is engaged as has been described).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Becka and Kaminsky with Davis because Davis’s teaching of receiving the customer configuration files would have provided Jones, Becka and Kaminsky’s system with the advantage and capability to allow the user to customizing the request for job processing which improving the system efficiency.


Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Becka and Kaminsky, as applied to claim 34 above, and further in view of Qiu et al. (US Pub. 2009/0094380 A1).
Qiu was cited in the previous Office Action.

As per claim 38, Jones, Becka and Kaminsky teach the invention according to claim 34 above. Jones further teaches the causing resources of the compute environment to be put in a reserved state to support processing of at least one of the one or more workload items comprises causing resources necessary to meet the at least one requirement to be put in the reserved state. (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources; Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted (as put in a reserved state) to the activity; Fig. 6A, 78 are resource available, No, to 80 Are any lower importance actives using? Yes to 82, steal from lowest importance activity and grant resources; Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A)).

Jones, Becka and Kaminsky fail to specifically teach the receiving a request for processing one or more workload items comprises receiving a request comprising at least one QoS (quality of service) requirement, and when causing at least a portion of the plurality of resources to be put into a reserved state comprises causing resources necessary to meet the at least one QoS requirement.

However, Qiu teaches the receiving a request for processing one or more workload items comprises receiving a request comprising at least one QoS (quality of service) requirement, and when causing at least a portion of the plurality of resources to be put into a reserved state comprises causing resources necessary to meet the at least one QoS requirement (Qiu, [0132] lines 1-4, A read/write request on a particular virtual block will result in a read/write operation on the corresponding physical block at the local buffer if the sector is available; [0151] lines 1-8, Since the storage at the cache storage servers is shared, based on the QoS requirement associated with each request/class, some initial storage usage upper boundary will be set. Within the boundary, storage will be provided by listening to the BALLOC operation to the permenant storage server. Beyond that boundary, the LRU (least recently used) replacement is employed for each client. The QoS requirement will be monitored based on the history recorded, more storage will be allocated if the service requirement cannot be met (as allocating the resources necessary to meet the at least one QoS requirement).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Becka and Kaminsky with Qiu because Qiu’s teaching of the QOS requirement associated with the request would have provided Jones, Becka and Kaminsky’s system with the advantage and capability to allow the system to easily determining different requirement for the jobs/requests which improving the system efficiency and performance. 

Claims 39-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Becka and Kaminsky, as applied to claim 34 above, and further in view of Blumenau (US Patent. 6,032,224).
Blumenau was cited in the previous Office Action.

As per claim 39, Jones, Becka and Kaminsky teach the invention according to claim 34 above. Jones, Becka and Kaminsky fail to specifically teach wherein the causing the initiation of the configuration of the at least portion of the resources comprises causing initiation of at least one of (i) a data storage system access operation, or (ii) a transfer operation which transfers data accessed from a storage system to a local file or storage system.

However, Blumenau teaches wherein the causing the initiation of the configuration of the at least portion of the resources comprises causing initiation of at least one of (i) a data storage system access operation, or (ii) a transfer operation which transfers data accessed from a storage system to a local file or storage system. (Blumenau, Abstract, lines 10-14, the hierarchical performance driver monitoring the rates of access of blocks of data stored on the data storage devices and transferring blocks of data accessed infrequently from a faster data storage device to a slower data storage device; Col 4, lines 30-36, Remote storage access system 30 and hierarchical performance driver 34 can communicate with each other (as transfers data accessed from the storage system to a local file or storage system), in a Unix operating system environment, via IOCTL messages, which have the following format: (operation, address given buffer, optional arguments). When first started up, remote storage access system 30 makes an IOCTL call to hierarchical performance driver 34; there would initially not be a return of the call, because there would not be any requests to process).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Becka and Kaminsky with Blumenau because Blumenau’s teaching of data storage accessing and transferring operation would have provided Jones, Becka and Kaminsky’s system with the advantage and capability to allow the system to transferring the data to a higher performance storage which improving the system performance and efficiency. 

As per claim 40, Jones, Becka, Kaminsky and Blumenau teach the invention according to claim 39 above. Blumenau further teaches initiation of both (i) the data storage system access operation, and (ii) the transfer operation which transfers the data accessed from the storage system to a local file or storage system in data communication with at least one of the plurality of compute nodes of the compute environment (Blumenau, Abstract, lines 10-14, the hierarchical performance driver monitoring the rates of access of blocks of data stored on the data storage devices and transferring blocks of data accessed infrequently from a faster data storage device to a slower data storage device; Col 4, lines 30-36, Remote storage access system 30 and hierarchical performance driver 34 can communicate with each other (as transfers data accessed from the storage system to a local file or storage system), in a Unix operating system environment, via IOCTL messages, which have the following format: (operation, address given buffer, optional arguments). When first started up, remote storage access system 30 makes an IOCTL call to hierarchical performance driver 34; there would initially not be a return of the call, because there would not be any requests to process).

As per claim 41, Jones, Becka, Kaminsky and Blumenau teach the invention according to claim 39 above. Becka further teaches causing creation of one or more software objects which comprise at least a portion of the one or more triggers, the one or more software objects created responsive to a user input via a graphical user interface (GUI) of a computer software process (Becka, Fig. 3, 300 GUI; Fig. 4; [0014] lines 1-2, FIG. 3 is an embodiment of a rule definition user interface screen. [0015] lines 1-2,  FIG. 4 is an embodiment of a user interface that enables binding of rules to other system objects; [0043] lines 1-9, rules (as software object) are constructed so that the rule contains a potential context. In other words, the rule has appropriate triggers defined for a specific event source type. For example, the rule may be defined with appropriate triggers for a task activity object. Rules are then associated with a particular event source. When the particular event source actually produces an event and the event matches the trigger, then the system object for the event source becomes the event context for the rule; [0044] lines 1-6, the trigger framework supports listening for changes in a single type of event source and reacts to events from a single event source at a time. In this framework, a user can create a rule that may be bound to multiple event sources of a particular event source type).

As per claim 42, Jones, Becka, Kaminsky and Blumenau teach the invention according to claim 41 above. Becka further teaches causing association, responsive to the user input via the GUI, of the one or more software objects with at least one of: (i) the request for processing the one or more workload items; (ii) at least one of the one or more workload items; or (iii) an object associated with the reserved state (Becka, Fig. 3, 300 GUI; Fig. 4; [0014] lines 1-2, FIG. 3 is an embodiment of a rule definition user interface screen. [0015] lines 1-2,  FIG. 4 is an embodiment of a user interface that enables binding of rules to other system objects; [0043] lines 1-9, rules (as software object) are constructed so that the rule contains a potential context. In other words, the rule has appropriate triggers defined for a specific event source type. For example, the rule may be defined with appropriate triggers for a task activity object. Rules are then associated with a particular event source. When the particular event source actually produces an event and the event matches the trigger, then the system object for the event source becomes the event context for the rule; [0044] lines 1-6, the trigger framework supports listening for changes in a single type of event source and reacts to events from a single event source at a time. In this framework, a user can create a rule that may be bound to multiple event sources (as at least one of the one or more workload items) of a particular event source type).


Claim 44 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Becka and Kaminsky, as applied to claim 34 above, and further in view of Bozak et al. (US Patent. 7,568,199 B2).
Bozak was cited in the previous Office Action.

As per claim 44, Jones, Becka and Kaminsky teach the invention according to claim 34 above. Becka further teaches the one or more triggers further comprises a timeout value associated therewith (Becka, [0033] lines 1-3, A timer expiration trigger allows the user to add a time driven event to any event source with which the rule is bound; [0034] lines 1-11, Various timer expiration triggers such as an attribute-based timer and an independent timer can be defined. Attribute-based timers can be based on a time/date attribute of the event source (e.g., due date). Independent timers, on the other hand, are based on a timeout value that is entered at the time the timer expiration trigger is being created or updated. The timeout value can be independent of any event source. Independent timers may also be periodic. Independent timers can be absolute in that the date and time of expiration is fixed (e.g., Nov. 26, 2001 at 12 PM), or can be relative to the time of binding (e.g., in 3 days)).

Jones, Becka and Kaminsky fail to specifically teach using the timeout value at least to determine whether the configuration of the at least portion of the resources has completed successfully.

However, Bozak teaches using the timeout value at least to determine whether the configuration of the at least portion of the resources has completed successfully (Bozak, Col 5, lines 30-32,  allowing a dynamic reconfiguration of the grid hierarchy during runtime; Col 12, lines 59-66, Claim 1, waiting a predetermined time period for the identified computational resource to begin computing the first task after the requested reservation is successful and the identified computational resource is reserved; freeing the reserved computational resource for subsequent reservation for computing a second task if the predetermined time period expires and the reserved computational resource has not begun computing the first task (as using predetermined time period to determine whether the reconfigured reserved resources has completed successfully for processing the task; please note, configuration of the at least portion of the resources was taught by Jones).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Becka and Kaminsky with Bozak because Bozak’s teaching of using the predetermined time period for identifying whether the computation was started and releasing the reserved resource would have provided Jones, Becka and Kaminsky’s system with the advantage and capability to allow the system to easily determining the operations process with the reserved resources which improving the system performance and efficiency.


Claim 45 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US Patent 6,003,061) in view of Becka et al. (US Pub. 2003/0074090 A1).
Becka was cited in the previous Office Action.
As per claim 45, Jones teaches the invention substantially as claimed including A method of operating a compute environment comprising a plurality of resources(Jones, Fig. 8, 104 computing systems (as whole as compute environment including plurality of resources, computer system 104); Col 5, lines 9-10, reserve resources and ensure predictable performance, lines 40-41, amount of a resource, if any, is reserved for use by the activity), the method comprising: 
receiving a request for processing, by the compute environment, of one or more workload items (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner); 
causing reservation of at least some of the plurality of resources for use in the processing of the one or more workload items, the processing of the one or more workload items to be 9commenced after one or more modifications to the compute environment have been implemented (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources; Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted (as put in a reserved state) to the activity; Fig. 6A, 78 are resource available, No, to 80 Are any lower importance actives using? Yes to 82, steal from lowest importance activity and grant resources (as processing of the one or more workload items to be commenced after one or more modifications have been implemented); also see Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A);
determine a trigger, the trigger configured to cause the trigger to execute, the execution causing the one or more modifications to the compute environment to be initiated (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as determine trigger (i.e., triggering events) for the at least one compute job/activity); Fig. 8, step 88; Col 16, lines 14-16, Initially, the activity resource needs change enough to warrant renegotiation (step 86 in FIG. 7A). The activity then contacts the resource planner to request renegotiation change the activity's resource reservations (step 88 in FIG. 7A) (as modification); see Col 14, lines 47-65, resource negotiation Code; Col 16, lines 53-57, the resource planner may call the OnAvailible() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation. Resource reservations are then renegotiated using the negotiation process described above); 
monitoring the trigger (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring the trigger) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation); 
based at least on the monitored meeting at least one prescribed criterion, causing the execution of the trigger (Jones, Fig. 7A, step 86; Col 16, lines 8-9, A number of different events may trigger such renegotiation, lines 14-16, Initially, the activity resource needs change enough to warrant renegotiation (as based on monitoring, execution of the trigger) (step 86 in FIG. 7A)); and 
based at least on the one or more modifications to the compute environment having been implemented, causing processing of at least one of the one or more workload items (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 16, lines 58-64, A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload (as an occurrence of a prescribed condition). FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity; Fig. 23, 2331 perform service; Fig. 2, item 36, 38, 40 use reserved resources, 42; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources (as processing of at least one of the one or more workload items after the modification).
the one or more modifications to the compute environment comprise one or more modifications to the reserved at least some of the plurality of resources (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources; Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted (as put in a reserved state) to the activity; Fig. 6A, 78 are resource available, No, to 80 Are any lower importance actives using? Yes to 82, steal from lowest importance activity and grant resources (as processing of the one or more workload items to be commenced after one or more modifications have been implemented); also see Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A) [Examiner noted: the original reservation of lower importance activity (i.e., the reserved at least some of the plurality of resources) has been changed/modified due to the higher importance activity that lacks of resource)]).

Jones fails to specifically teach creating a trigger, the trigger comprising at least one attribute configured to cause the trigger to execute, monitoring the at least one attribute after creating the trigger, the monitored the at least one attribute meeting at least one prescribed criterion, wherein causing reservation of at least some of the plurality of resources, it causing creation of a software function, the software function having at least one state associated therewith, and the method further comprises associating the trigger with the software function.

However, Becka teaches when creating a trigger, the trigger comprising at least one attribute configured to cause the trigger to execute, monitoring the at least one attribute after creating the trigger, and the monitored the at least one attribute meeting at least one prescribed criterion (Becka, [0031] lines 2-4, The attribute change trigger would specify an attribute (as trigger attribute) that is selected from a list of valid system object attribute; [0034] lines 6-7, the timer expiration trigger is being created; [0040] lines 2-8, An attribute trigger can be defined by specifying the name of a system object attribute. Thus, an activity object attribute change trigger could specify an activity object attribute, such as the due date. Thus, if the due date attribute for the associated activity object (i.e., the event source) changes, the trigger would match (as monitoring after trigger is created); [0043] lines 2-5, the rule has appropriate triggers defined for a specific event source type. For example, the rule may be defined with appropriate triggers for a task activity object; also see [0043] lines 6-9, When the particular event source actually produces an event and the event matches the trigger, then the system object for the event source becomes the event context for the rule),
wherein causing reservation of at least some of the plurality of resources, it causing creation of a software function, the software function having at least one state associated therewith (Becka, [0022] line 6, creating new system objects (as software function); [0024] lines 3-4, event sources include system objects that represent various items such as activities, containers, contracts, resources, and external systems; [0028] lines 10-12, the contract object can also include a Contract State attribute that identifies a state of the contract (e.g., proposed, agreed, delivered, and completed)); and
10the method further comprises associating the trigger with the software function (Becka, Fig. 4, [0015] lines 1-2, FIG. 4 is an embodiment of a user interface that enables binding of rules to other system objects; also see [0043] lines 2-5, the rule has appropriate triggers defined for a specific event source type. For example, the rule may be defined with appropriate triggers for a task activity object).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Becka because Becka’s teaching of attaching the trigger to the tasks with triggering attributes, creating system object and binding/associating the rule (as trigger) to the system object would have provided Jones’s system with the advantage and capability to allow the system to easily manage the different triggering events based on the different trigger attributes in order to improve the system performance and efficiency.


Claim 46 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones and Becka, as applied to claim 45 above, and further in view of Qiu et al. (US Pub. 2009/0094380 A1).
Qiu was cited in the previous Office Action.

As per claim 46, Jones and Becka teach the invention according to claim 45 above. Jones further teaches causing configuration of at least one of the plurality of resources of the compute environment to support the requirement when processing the at least one of the one or more workload items (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources; Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted (as put in a reserved state) to the activity; Fig. 6A, 78 are resource available, No, to 80 Are any lower importance actives using? Yes to 82, steal from lowest importance activity and grant resources; Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A)).

Jones and Becka fail to specifically teach receiving a request having at least one quality of service (QoS) requirement associated therewith; and when causing configuration of at least one of the plurality of resources, it is to support the QoS requirement.

However, Qiu teaches receiving a request having at least one quality of service (QoS) requirement associated therewith; and when causing configuration of at least one of the plurality of resources, it is to support the QoS requirement (Qiu, [0132] lines 1-4, A read/write request on a particular virtual block will result in a read/write operation on the corresponding physical block at the local buffer if the sector is available; [0151] lines 1-8, Since the storage at the cache storage servers is shared, based on the QoS requirement associated with each request/class, some initial storage usage upper boundary will be set. Within the boundary, storage will be provided by listening to the BALLOC operation to the permenant storage server. Beyond that boundary, the LRU (least recently used) replacement is employed for each client. The QoS requirement will be monitored based on the history recorded, more storage will be allocated if the service requirement cannot be met (as allocating the resources necessary to meet the at least one QoS requirement).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Becka with Qiu because Qiu’s teaching of the QOS requirement associated with the request would have provided Jones and Becka’s system with the advantage and capability to allow the system to easily determining different requirement for the jobs/requests which improving the system efficiency and performance. 


Claim 48 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones and Becka, as applied to claim 45 above, and further in view of Krum (US Patent. 6,618,820 B1), Maergner et al. (US Patent. 6,651,125 B2) and Qiu et al. (US Pub. 2009/0094380 A1).
	Krum, Maergner and Qiu were cited in the previous Office Action.

As per claim 48, Jones and Becka teach the invention according to claim 45 above. Jones further teaches monitoring the at least one trigger relative to at least one requirement (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring the trigger) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; also see Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A); the modification of the compute environment further comprises causing dynamic modification via the trigger of the at least one of the one or more workload items based at least on the monitoring indicating that the at least one requirement is not being met (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources; Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted (as put in a reserved state) to the activity; Fig. 6A, 78 are resource available, No, to 80 Are any lower importance actives using? Yes to 82, steal from lowest importance activity and grant resources (as processing of the one or more workload items to be commenced after one or more modifications have been implemented); also see Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A); Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation); Fig. 8, step 88; Col 16, lines 14-16, Initially, the activity resource needs change enough to warrant renegotiation (step 86 in FIG. 7A). The activity then contacts the resource planner to request renegotiation change the activity's resource reservations (step 88 in FIG. 7A) (as modification))). 
In addition, Becka teaches the monitoring the at least one attribute comprises monitoring the at least one attribute (Becka, [0031] lines 2-4, The attribute change trigger would specify an attribute (as trigger attribute) that is selected from a list of valid system object attribute; [0040] lines 2-8, An attribute trigger can be defined by specifying the name of a system object attribute. Thus, an activity object attribute change trigger could specify an activity object attribute, such as the due date. Thus, if the due date attribute for the associated activity object (i.e., the event source) changes, the trigger would match; also see [0043] lines 6-9, When the particular event source actually produces an event and the event matches the trigger, then the system object for the event source becomes the event context for the rule).

Jones and Becka fail to specifically teach causing placing at least one of the one or more workload items in a queue for processing, and one or more workload items within the queue.

However, Krum teaches causing placing at least one of the one or more workload items in a queue for processing, and one or more workload items within the queue (Krum, Col 4, lines 37-40, When a slave computer is assigned a job by the master computer, it may queue the assigned job if there is already the configured number of instances of the application program executing).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Becka with Krum because Krum’s teaching of requeuing the jobs if the component is failed would have provided Jones and Becka’s system with the advantage and capability to easily manage the job execution which improving the system processing efficiency.

Jones, Becka and Krum fail to specifically teach modification of a priority of the at least one of the one or more workload items.

However, Maergner teaches modification of a priority of the at least one of the one or more workload items (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition (as prioritize processing in order to achieve the workload goal)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Becka and Krum with Maergner because Maergner’s teaching of adjusting/prioritizing the workload based on the workload requirements change would have provided Jones, Becka and Krum’s system with the advantage and capability to allow the system to adjusting the priority for ensuring the workload to reaching the processing goal in order to improving the system performance and efficiency.

Jones, Becka, Krum and Maergner fail to specifically teach when monitoring, it is relative to at least one quality of service (QoS) requirement specified in the request; and the modification of the compute environment is based at least on the monitoring indicating that the at least one QoS requirement is not being met.

However, Qiu teaches when monitoring, it is relative to at least one quality of service (QoS) requirement specified in the request; and the modification of the compute environment is based at least on the monitoring indicating that the at least one QoS requirement is not being met (Qiu, [0151] lines 1-8, Since the storage at the cache storage servers is shared, based on the QoS requirement associated with each request/class, some initial storage usage upper boundary will be set. Within the boundary, storage will be provided by listening to the BALLOC operation to the permenant storage server. Beyond that boundary, the LRU (least recently used) replacement is employed for each client. The QoS requirement will be monitored based on the history recorded, more storage will be allocated if the service requirement cannot be met (as allocating the resources necessary to meet the at least one QoS requirement).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Becka, Krum and Maergner with Qiu because Qiu’s teaching of the QOS requirement associated with the request would have provided Jones, Becka, Krum and Maergner’s system with the advantage and capability to allow the system to easily determining different requirement for the jobs/requests which improving the system efficiency and performance. 


Claim 49 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones and Becka, as applied to claim 45 above, and further in view of Hayes, JR. (US Pub. 2002/0198923 A1).
Hayes was cited in the previous Office Action.

As per claim 49, Jones and Becka teach the invention according to claim 45 above. Jones further teaches wherein: the at least one trigger relates to a level of processing activity associated with at least one of a plurality of compute nodes of the compute environment (Jones, Fig. 8, computer systems are communicated with each other; Col 16, lines 58-Col 17, line 3, A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload (as level of processing activity). FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (step 98 in FIG. 7C). The resource provider then contacts the resource planner to inform the resource planner of the persistent overload condition (step 100 in FIG. 7C). The resource planner may inform an activity that it has consistently overused a resource and initiate a renegotiation by calling the OnOverload() method of the activity. The renegotiation process is subsequently performed (step 102 in FIG. 7C); Col 17, lines 4-15, The above-described examples have dealt with instances where activities request local resources. The preferred embodiment of the present invention also enables activities to request remote resources. This capability is in large part realized by maintaining separate but cooperating resource planners on each computer system within a distributed environment. For example, as shown in FIG. 8, each of the computer systems 104 in the illustrated distributed environment includes its own resource planner 106 that is responsible for managing the resources that are local to the computer systems 104).
the modification of the compute environment comprises modification via the trigger (Jones, Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A); Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation).
In addition, Becka teaches at least one attribute relates to a level of processing activity (Becka, [0031] lines 2-4, The attribute change trigger would specify an attribute (as trigger attribute) that is selected from a list of valid system object attribute; also see [0064] lines 3-7, a system object attribute change trigger that identifies a change in the State attribute for the Task activity. In this example, assume that the task also has a Workflow State attribute that includes states such as outline, write, review, edit, and complete (As level of processing activity); [0034] lines 6-7, the timer expiration trigger is being created; [0040] lines 2-8, An attribute trigger can be defined by specifying the name of a system object attribute. Thus, an activity object attribute change trigger could specify an activity object attribute, such as the due date. Thus, if the due date attribute for the associated activity object (i.e., the event source) changes, the trigger would match (as monitoring after trigger is created); [0043] lines 2-5, the rule has appropriate triggers defined for a specific event source type. For example, the rule may be defined with appropriate triggers for a task activity object; also see [0043] lines 6-9, When the particular event source actually produces an event and the event matches the trigger, then the system object for the event source becomes the event context for the rule).

Jones and Becka fail to specifically teach the trigger configured to reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload.

However, Hayes teaches the trigger configured to reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload (Hayes, [0049], The current time at which the server is performing the algorithm calculation is used within the algorithm, according to preferred embodiments, in order to further decrease the likelihood of many devices attempting to run the job simultaneously. This may be illustrated with reference to the example scenario. Suppose that the calculation for each device in Class XYZ was performed instead with reference to the beginning of the job's execution window. The earliest execution time for each device might then be spread evenly over that 30-day period. However, if none of the devices (as trigger) in the class connects until the very end of the 30-day period, then all of them (or nearly all of them) would have reached their "earliest execution time", and each would be permitted to request job ABC, with the result that the spike in demand has not been alleviated after all. Therefore, preferred embodiments of the present invention perform the calculation of earliest execution time for each device when that device's work is being evaluated, and use the current time in this calculation (as reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload based on the triggering condition)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Becka with Hayes because Hayes’s teaching of reducing the likelihood of selecting many devices for processing would have provided Jones and Becka’s system with the advantage and capability to minimize the chance of computing node for attempting to run the job simultaneously which improving the resource utilization efficiency.


Claim 50 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Becka and Hayes, as applied to claim 49 above, and further in view of Horspool et al. (US Patent. 6,538,994 B1)

As per claim 50, Jones, Becka and Hayes teach the invention according to claim 49 above. Jones, Becka and Hayes fail to specifically teach monitoring a level of data swapping associated with the at least one compute node.

However, Horspool teaches monitoring a level of data swapping associated with the at least one compute node (Horspool, Abstract, A data connection between two network stations (as compute node) such as an Ethernet hub and an end station which are both capable of exchanging data at the higher of two rates, the higher rate being selected by an auto-negotiation process, is monitored (as monitoring the level of data swapping/exchanging) for the occurrence of error represented by a symbol representing the start of a data packet immediately followed by an idle symbol.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Becka and Hayes with Horspool because Horspool’s teaching of monitoring the level of data swapping/exchanging for the transmission between different network stations would have provided Jones, Becka and Hayes’s system with the advantage and capability to detecting any potential errors based on the monitoring which improving the system performance and reliability (see Horspool, Col 1, line 66- Col 2, line 3, monitoring of specific errors, the quality of the connection and, should the error rate).



Response to Arguments
The Amendment filed on 10/10/2022 has been entered. Applicant’s amendment has overcome the previous rejections under 35 U.S.C § 112(b). However, new 112(b) rejection has been made in response to the Applicant’s amendment.

Applicant’s arguments with respect to claims 21-44 and 50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the remark Applicant’s argue in substance: 
(a), As a first matter, Applicant notes that Jones et al. appears to disclose renegotiation of resource reservations to more equitably distribute resource allocation, and reassignment of resources from a lower importance activity to a higher importance activity to satisfy the reservation request of the higher importance activity. It appears that, in Jones et al., at best, any renegotiation of resource reservation prior to execution of the activity is that of the lower importance activity. That is, the amount of resources requested by the higher importance activity (which has not begun execution) is unchanged; rather, there are just not enough resources for it. Therefore, at best, only the resource reservation of the lower importance activity is renegotiated in order to steal reserved resources therefrom and satisfy the resource reservation request of the higher importance activity. Jones et al. does not teach "the one or more modifications to the compute environment comprise one or more modifications to the reserved at least some of the plurality of resources," as now recited in independent Claim 45.

(b), reassignment, as disclosed in Jones et al., is not a modification of the reserved resources to be granted. It is merely a collection of the resources from elsewhere to satisfy the request. Moreover, the disclosure in Jones et al. relating to use of triggers (events that trigger renegotiation) appears to use the triggers after the activity has started execution.

(c), Furthermore, Applicant respectfully submits that one skilled in the art would not have been motivated to combine Jones et al. and Becka et al. because Jones et al. teaches away from the proposed combination by disclosing only use of triggers for renegotiation after the activity begins execution.

(d), amended dependent Claim 48 recites the modification of the compute environment further comprises causing dynamic modification via the trigger of a priority of the at least one of the one or more workload items within the queue based at least on the monitoring indicating that the at least one QoS requirement is not being met. This feature is not shown in the proposed combination.

(e), dependent Claim 49 recites the at least one attribute relates to a level of processing activity associated with at least one of a plurality of compute nodes of the compute environment. The Office Action cited various portions of Becka et al., but those portions do not teach this feature. For example, the Office Action cites paragraph 40 of Becka et al, which states that "An attribute trigger can be defined by specifying the name of a system object attribute. Thus, an activity object attribute change trigger could specify an activity object attribute, such as the due date." However, "due date" does not teach or suggest "a level of processing activity," as recited in dependent Claim 49.

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), Examine would like to point out that Jones clearly teaches “the one or more modifications to the compute environment comprise one or more modifications to the reserved at least some of the plurality of resources”. For instance, Jones teaches a system that reserving the resources for different activities (i.e., requests), and when a request (i.e., higher importance) is received for reservation of resources, the system will first determining if there are any available resources that can meet the higher importance request, if there is not enough resources for meeting the request, then the system will steal the resources from lower importance tasks in order to meet the higher importance request (see Jones, Fig. 6A, 74, 76, 80, 82). That is, initially, the system is reserving the resources for different requests, and these requests including lower importance tasks, and when a higher importance task/activity request received, it will cause the “one or more modifications to the reserved at least some of the plurality of resources”. Examiner has mapped the “at least some of the plurality of resources” to the resources that reserved in the lower importance activity/request. 
In addition, in response to the Applicant’s argument that “the amount of resources requested by the higher importance activity (which has not begun execution) is unchanged”.  Examiner would like point out that the claim fails to specifically indicated that the one or more modifications is only to the resources that not begun execution. In fact, the claim only recites that the modification is to the “reserved at least some of the plurality of resources”. Examiner interpret the “at least some of the plurality of resources” is from the lower importance activity, which is previously reserved.
Therefore, Jones clearly teaches “the one or more modifications to the compute environment comprise one or more modifications to the reserved at least some of the plurality of resources. Please see 103 rejection above.

As to point (b), Examiner would like to point out that Jones teaches that modification of the reserved resources from lower importance activity to be granted. (See point (a) above). Such that Jones is relating to use of triggers (events that trigger renegotiation) appears to use the triggers after the activity has started execution (Applicant correctly acknowledge that). In addition, Examiner would like to point out that the claim limitation fails to specifically teach that the trigger is only executed before starting execution. In fact, the claim only recites that “based on the…modification…having been implanted, causing processing of at least one of the one or more workload items”. That is, after the re-negotiation (triggering modification), “at least one of the one or more workload items” (i.e., an activities that having overload condition) can be processed due to the re-negotiation (modification/triggering) (see Jones, Col 14, lines 47-65, resource negotiation Code; Col 16, lines 53-57, the resource planner may call the OnAvailible() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation. Resource reservations are then renegotiated using the negotiation process described above). However, the claim fails to indicated that the triggering is only executed before all the workload items that start/initiating execution.
Further, Examiner would like to point out that Jones also specifically teach that negotiation (triggering) can be executed before processing the activity due to that the activity is transitioned to the specified importance level (see Jones, Col 14, lines 47-65, inform the resource planner that the indicated activity has transitioned to the specified importance, This may trigger a resource negotiation). Therefore, Applicant’s argument has not been found to be persuasive.

As to point (c), In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Jones teaches a mechanism that processing the activity after triggering and modifying the reserved resources, wherein Becka teaches a system that including a trigger to the tasks with triggering attributes, creating system object and binding/associating the rule (as trigger) to the system object. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Becka because Becka’s teaching of attaching the trigger to the tasks with triggering attributes, creating system object and binding/associating the rule (as trigger) to the system object would have provided Jones’s system with the advantage and capability to allow the system to easily manage the different triggering events based on the different trigger attributes in order to improve the system performance and efficiency.
Further, Applicant’s comment that “Jones et al. teaches away from the proposed combination” is a high bar that requires a reference (more or less) to state that something cannot be done; Applicant has not provided evidence as such. Examiner would like to direct the Applicant to MPEP 1504.03 (III). The MPEP state that "A prima facie case of obviousness can be rebutted if the applicant...can show that the art in any material respect ‘taught away’ from the claimed invention...A reference may be said to teach away when a person of ordinary skill, upon reading the reference...would be led in a direction divergent from the path that was taken by the applicant." See In re Haruna, 249 F.3d 1327, 58USPQ2d 1517 (Fed. Cir. 2001).)

As to point (d), Examiner would like to point out that the combined references (Jones, Becka and Krum) clearly teaches causing dynamic modification via the trigger of a priority of the at least one of the one or more workload items within the queue based at least on the monitoring indicating that the at least one QoS requirement is not being met. For example, Jones teaches the modification of the compute environment further comprises causing dynamic modification via the trigger of the at least one of the one or more workload items based at least on the monitoring indicating that the at least one requirement is not being met (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources; Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted (as put in a reserved state) to the activity; Fig. 6A, 78 are resource available, No, to 80 Are any lower importance actives using? Yes to 82, steal from lowest importance activity and grant resources (as processing of the one or more workload items to be commenced after one or more modifications have been implemented); also see Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A); Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation); Fig. 8, step 88; Col 16, lines 14-16, Initially, the activity resource needs change enough to warrant renegotiation (step 86 in FIG. 7A). The activity then contacts the resource planner to request renegotiation change the activity's resource reservations (step 88 in FIG. 7A) (as modification))). 
In addition, Becka teaches the monitoring the at least one attribute comprises monitoring the at least one attribute (Becka, [0031] lines 2-4, The attribute change trigger would specify an attribute (as trigger attribute) that is selected from a list of valid system object attribute; [0040] lines 2-8, An attribute trigger can be defined by specifying the name of a system object attribute. Thus, an activity object attribute change trigger could specify an activity object attribute, such as the due date. Thus, if the due date attribute for the associated activity object (i.e., the event source) changes, the trigger would match; also see [0043] lines 6-9, When the particular event source actually produces an event and the event matches the trigger, then the system object for the event source becomes the event context for the rule). Furthermore, Krum teaches causing placing at least one of the one or more workload items in a queue for processing, and one or more workload items within the queue (Krum, Col 4, lines 37-40, When a slave computer is assigned a job by the master computer, it may queue the assigned job if there is already the configured number of instances of the application program executing). Please see 103 rejection above.

As to point (e), Examiner would like to point out that Applicant is attacking the references individually, this is 103 rejection based on multiple references. Examiner used Jones for teaching level of processing activity (see Jones, Fig. 8, computer systems are communicated with each other; Col 16, lines 58-Col 17, line 3, A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload (as level of processing activity)). 
Moreover, Examiner would like to point out that Applicant is mischaracterizing the mapping of Becka reference (i.e., due date" does not teach or suggest "a level of processing activity). Specifically, Becka also teaches level of processing activity (see Becka [0031] lines 2-4, The attribute change trigger would specify an attribute (as trigger attribute) that is selected from a list of valid system object attribute; also see [0064] lines 3-7, a system object attribute change trigger that identifies a change in the State attribute for the Task activity. In this example, assume that the task also has a Workflow State attribute that includes states such as outline, write, review, edit, and complete (As level of processing activity)). To the extent that applicants are arguing against the references individually, the examiner reminds the applicants that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195